Citation Nr: 1242197	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  10-12 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for modest arthritis, medial compartment, left knee. 

2.  Entitlement to service connection for a left ankle disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:  The American Legion

WITNESS AT HEARING ON APPEAL
Appellant

ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 

INTRODUCTION

The Veteran had active service from December 1975 to July 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), granted service connection for a left knee disability and assigned a 10 percent initial rating for that disability.  The Veteran disagreed with the assigned initial rating for left knee disability.

The Veteran requested a Videoconference hearing before the Board.  The requested hearing was conducted by the undersigned Veterans Law Judge in February 2012.  

At the February 2012 Videoconference hearing, the Veteran was represented by a service organization.  However, the Board is unable to find a formal appointment of that service organization as the Veteran's representative in the paper or electronic (virtual) file on appeal.  The most recent appointment of record, appointing a different organization, was signed by the Veteran in 1984.  In October 2012, the Board requested that the Veteran clarify the matter.  The Board's letter informed the Veteran that, if no response or clarification of representation was received within 30 days, the Board would assume that the Veteran was representing himself.  The Board has not received a response from the Veteran.  No updated appointment of representation has been received by the Board.  It is assumed that the Veteran is representing himself at this time.  

During the pendency of this appeal, the Veteran submitted a formal claim for total disability compensation based on individual unemployability (TDIU) in 2010.  That claim was denied by the RO in an August 2010 rating decision.  The Veteran submitted another claim for TDIU in 2011.  When a Veteran submits a claim seeking an increased rating or increased initial rating, it is a claim for the highest rating possible, to include entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  As such, the claim for TDIU is part of the issue on appeal, and remains on appeal, regardless of the RO's attempted adjudication of the matter in August 2010. 

The Board further notes that the appellate review of the claim for TDIU cannot be completed until the June 2011 claims for service connection for a left hip disorder, residuals of a broken right foot, and for a psychiatric disorder as secondary to service-connected left knee disability are adjudicated.  Therefore, even though the RO has not yet adjudicated those claims, those claims are addressed in the Remand below.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

The claims for an initial evaluation in excess of 10 percent for arthritis, medial compartment, left knee, from December 6, 2008, for an initial evaluation in excess of 10 percent for meniscectomy residuals, left knee, from December 6, 2008, and for TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  No left ankle disorder was identified during the Veteran's service.

2.  The Veteran testified that no provider has diagnosed a left ankle disorder since his service discharge, although he reports chronic left ankle pain, and no current left ankle disorder was identified on VA examination. 

3.  At the time of VA examination conducted on December 5, 2008, the Veteran's left knee disability was manifested by manifested by flexion to 120 degrees, normal extension, and by symptomatic removal of semilunar cartilage, but not by limitation of motion to less than 45 degrees at any time.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2012).

2.  The criteria for an initial disability rating in excess of 10 percent for modest left knee arthritis have not been met through December 5, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5003, 5010, 5257 (2012). 

3.  The criteria for a separate 10 percent rating, and no higher, for symptomatic residuals, left knee removal of semilunar cartilage, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5259 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service connection for a left ankle disorder.  Before addressing the claim on the merits, the Board will address whether VA's duties to notify and assist the Veteran in his claims for VA benefits have been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Duties to claimant

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, after the Veteran's September 2008 claims for service connection were received, the RO issued an October 2008 letter that advised the Veteran of the criteria generally for establishing service connection.  The letter also discussed the law governing determination of the degree of disability and the effective date of a grant of service connection, if service connection were to be granted.  The communication advised the Veteran of all information for which notice is required under the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  Thus, as to the claim for service connection for a left ankle disorder, the duty to notify the Veteran has been fulfilled.

Thereafter, the Veteran was granted service connection for a left knee disorder and the RO assigned an initial disability rating and effective date.  As this claim for service connection for a left knee disorder was more than substantiated, in that it was proven and granted, the purpose that notice is intended to serve has been fulfilled and no additional notice is required for this claim.  Dingess, 19 Vet. App. at 490-91.  In addition, since the higher initial rating claim for a left knee disability is a "downstream" issue from that of service connection, notice pursuant to the original Court decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), was never required for this issue.  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). In view of the above, the Board finds that the notice requirements pertinent to the issue decided on appeal have been met. 

The duty to assist also has been fulfilled, as medical records relevant to this matter have been requested and obtained and the Veteran was provided with a VA examination.  The Veteran's testimony before the Board establishes that there is no additional relevant clinical evidence available from any provider which would serve to substantiate the claim for a left ankle disorder.  The Board finds that the available medical evidence is sufficient for the claim for service connection for a left ankle disorder.  As to the claim for an increased initial evaluation for left knee arthritis, the evidence is sufficient for a rating determination through the date addressed in the decision below.  

There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the appellant. 

Claims for Service Connection -In General 

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.   38 C.F.R. § 3.310.   In addition, secondary service connection may also be established when an increase in severity (i.e., aggravation) of a non-service-connected disease or injury is due to or the result of a service-connected disease.  38 C.F.R. § 3.310(b) (as effective October 10, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection may be awarded for a "chronic" condition when a disease defined by statute or regulation as a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307), and the Veteran presently has the same condition.  Certain chronic diseases of the joints, such as arthritis, are defined as chronic conditions for which a presumption of service connection is applicable.  

The type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

A Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (finding Veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).  

The current presence of disability due to a disorder for which compensation benefits are claimed, or at least the presence of the claimed disorder at some time during the period covered by the claim, is the cornerstone of a valid claim for VA compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 
 
Facts and analysis

The service treatment records reflect that the Veteran complained of left ankle pain in January 1976.  He apparently reported that he "twisted" the ankle.  No swelling, discoloration, or crepitus was found.  The Veteran was provided with an ace wrap at the Troop Medical Clinic.  No further report of ankle pain or treatment of an ankle injury in noted in the service treatment records.  In the history the Veteran completed at the time of examination for service separation in July 1976, the Veteran reported that he was treated for "fracture of the ankle" at the "Fort Jackson Clinic."  The lower extremities were noted as "normal" on the July 1976 physical examination for separation.

The Veteran sought VA treatment for left knee pain in 1978 and 1979.  The records of that treatment disclose no complaints of left ankle pain and no diagnosis or treatment of a left ankle disorder.  

Radiologic examination of the left ankle at the time of VA examination in December 2008 disclosed no abnormality.  The Veteran reported that he sustained a twisting injury of the left ankle in service.  There was no evidence of pain on active motion of the ankle.  Dorsiflexion was from 0 degrees to 20 degrees and plantar flexion was from 0 degrees to 45 degrees.  The VA examiner opined that the Veteran's left ankle was normal and that there was no left ankle disorder.  

For VA purposes, normal plantar flexion of the ankle is from 0 to 45 degrees and normal dorsiflexion of the ankle is from 0 to 20 degrees.  38 C.F.R. § 4.71a, Plate II.  Thus, the left ankle motion present on VA examination in 2008, by regulation, constitutes normal ankle motion.  The regulation is entirely consistent with the VA examiner's opinion that the Veteran's left ankle was normal.  

VA outpatient treatment records dated from 2008 through 2010 and records obtained from the Social Security Administration (SSA) disclose that the Veteran complained of left ankle pain on several occasions.  However, no provider assigned a diagnosis of a left ankle disorder or noted abnormality of the left ankle.  On one occasion, the Veteran reported pain radiating down the left leg to the knee and ankle.  These complaints of pain were attributed to a hip disorder (avascular necrosis) diagnosed as a result of the Veteran's complaints of increased lower extremity pain.  See March 2011 private medical report from RCH, MD.   

At his February 2012 Videoconference hearing, the Veteran testified that he fractured his ankle in service, and continued to have left ankle pain.  February 2012 Hearing Transcript (Tr.) at page 13.  The Veteran further testified that he was treated for a contusion to the left ankle after service in 1979 or 1980.  He acknowledged in his testimony that he understood that no left ankle disorder was present at the December 2008 VA examination, and further testified that no provider had diagnosed a left ankle disorder since the 2008 VA examination, or at any time since 1979.  Tr. at 14, 15.  

The Veteran testified that he would seek evaluation of the left ankle and submit additional evidence if a left ankle disorder was found.  Tr. 16.  No additional evidence has been submitted.  

The Board accepts as credible if the Veteran's account of experiencing chronic, intermittent left ankle pain.  The VA outpatient treatment notes reflect that the Veteran has complained of left ankle pain on several occasions.  However, the records are consistent with the Veteran's testimony that no left ankle disorder has been diagnosed.  The records reflect that complaints of left ankle pain have been attributed to disorders other than a left ankle disorder.  

Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitutes a disability for which service connection is authorized under laws governing veterans' benefits.  Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).  Thus, the Veteran's complaints of left ankle pain, in the absence of a diagnosis of a left ankle disorder, do not authorize a grant of service connection for left ankle pain.  

In determining that no current left ankle disorder was present, the examiner who conducted the December 2008 VA examination took into account the Veteran's complaints or left ankle pain and history of left ankle injury in service.  However, the examiner concluded that there was no current left ankle disorder.  This medical opinion is persuasive evidence that there is no current left ankle disorder.  The Board accords the Veteran's statements and testimony regarding his belief that he has a left ankle disorder less probative value than the December 2008 medical evaluation and the later VA and private medical evidence of record.  

Absent any evidence of a current diagnosis of a left ankle disorder, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The preponderance of the evidence is against a finding that a left ankle disorder other than pain is present.  Accordingly, the claim for service connection for a left ankle disorder is denied.
 
Increased Ratings - In General

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under DC 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98, the VA General Counsel further explained that if a Veteran has a disability rating under DC 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (which finds that separate ratings under DC 5260 for limitation of flexion of the leg and DC 5261 for limitation of extension of the leg may be assigned for disability of the same joint).  

Claim for increased initial rating, left knee

Facts and analysis

The Veteran is currently assigned a 10 percent evaluation for his left knee arthritis under Diagnostic Code (DC) 5010, which pertains to traumatic arthritis, and Diagnostic Code 5257, used to rate other knee impairment.  The criteria for evaluating traumatic arthritis are provided under DC 5003, the code for degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  

DC 5003 specifies that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In this case, the Veteran's left knee flexion, to 120 degrees, at the time of the December 5, 2008 VA examination, is not compensable, so a 10 percent rating based on radiologic confirmation of arthritis is the appropriate rating.  As the Veteran's left knee flexion was not further limited after repetitive motion, and there was no limitation of extension, and no other compensable limitation of motion of the left knee, an evaluation in excess of 10 percent for left knee arthritis as of the date of the VA examination in December 2008 is not warranted.  

The Board must also determine whether there is any other basis upon which an increased evaluation may be assignable.  This analysis must include consideration of assignment of separate compensable ratings under other appropriate diagnostic codes.  In this regard, except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, unless the conditions constitute the same disability or the same manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative of or overlapping; the Court has held that the appellant is entitled to a combined rating where the symptomatology is distinct and separate.  Esteban, at 262 (1994).  

In this regard, the history reflects that the Veteran underwent arthroscopy and medial meniscectomy of the left knee in 1989.  The December 2008 VA examination confirmed that there was absence of a meniscus.  The examiner opined that the post-service removal of a meniscus from the left knee was the result of the injury the Veteran sustained in service.  

Removal of semilunar cartilage is a separate and distinct disability from arthritis, and the symptomatology can be assessed separately.  In this case, the Veteran has complained of and provided a lay history of symptoms of symptoms of left knee meniscectomy.  He has reported incidents of giving way or instability, even though no objective findings of locking, instability, or giving way were found at the December 2008 VA examination.  The record reflects that the Veteran has difficulty providing history and describing symptoms as a result of impairments for which service connection is not in effect.  The evidence, primarily the Veteran's complaints of pain and limitations of daily activities described for purposes of application for SSA benefits, place the evidence in equipoise to warrant a finding that the Veteran is entitled to a separate, 10 percent evaluation for symptomatic residuals, status post removal, meniscus, left knee. 

A 10 percent evaluation is the only schedular evaluation for symptomatic residuals of a meniscus removal, and is thus the maximum schedular evaluation available under DC 5259.  The Board has considered whether DC 5258, which allows a 20 percent evaluation for disability due to dislocated cartilage, with frequent episodes of "locking," pain, and effusion into the knee joint.  However, there is no clinical evidence that a torn meniscus is present.  The VA examiner stated that the meniscus was surgically absent.  There was no objective evidence of locking or other indication that any torn meniscal cartilage remained.  

The Board has also considered whether the Veteran is entitled to a referral for an extraschedular rating.  The Court recently clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board then must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If the Board determines that such related factors are exhibited, but the claim has not been to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration, the RO must make the referral.

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above for each disability of the left knee.  The Veteran's left knee disabilities were considered under the applicable rating criteria and case law.  No disability symptom which is not contemplated is the assigned ratings has been subjectively reported or objectively noted.  Although the applicable criteria provide for higher ratings, the Board fully explained why higher ratings were not warranted.  The Veteran's contention that his left knee disabilities increased in severity after the December 5, 2008 VA examination is addressed in the Remand below.  

Given that the applicable schedular rating criteria are more than adequate in this case, for the period addressed in this decision, the Board need not consider whether the Veteran's knee disability picture includes exceptional factors.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted for either knee disorder.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

The appeal for service connection for a left ankle disorder is denied.  

An initial disability rating in excess of 10 percent for left knee arthritis, rated under Diagnostic Code 5010-5257 for arthritis, through December 5, 2008, is denied. 

A separate 10 percent rating, and no more, for left knee, status post meniscectomy, rated under Diagnostic Code 5259 for symptomatic removal of semilunar cartilage, is granted, subject to the laws and regulations governing the award of monetary benefits. 


REMAND

The Veteran testified, at his February 2012 Board hearing, that his service-connected left knee disability increased in severity since his December 2008 VA examination.  Specifically, the Veteran testified that the increased severity of his left knee disability was shown by the physician's recommendation that he undergo a knee replacement.  He also asserts that he is a knee replacement candidate.  

The Veteran's testimony and the record disclose that additional clinical records may be available.  The Veteran's testimony reflects that he has received injections into his left knee; those records are not associated with the claims files.  The record establishes that the Veteran has been incarcerated during the pendency of this appeal.  The intake evaluations and records of medical treatment during incarceration should be sought before the claims on appeal are readjudicated.  

The Board notes that the record does not clearly disclose when the Veteran began receiving benefits from the Social Security Administration (SSA).  The record also suggests that the Veteran applied for vocational rehabilitation during the pendency of this appeal, and that the Veteran participated in a VA compensated work therapy (CWT) program.  See February 2009 VA outpatient treatment notes.  Further development of the evidence, including a request for updated SSA records, and for VA CWT records, is required.

After development is conducted, further medical opinion should be obtained as necessary and as directed below.  

As noted above, the Veteran has submitted claims for service connection for a left hip disorder, residuals of a broken right foot, and for a psychiatric disorder as secondary to service-connected left knee disability.  These claims, and any other pending claims, must be adjudicated before adjudication of the claim for TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran that he may appoint a representative.  Send the Veteran each appropriate form.  

2.  Ask the Veteran to identify the provider who performed injection(s) of medication into the left knee.  If the injections were provided by VA, obtain the records.  If the injections were provided by a non-VA provider or at a non-VA facility, request the records after obtaining appropriate authorization from the Veteran.  
3.  Ask the Veteran whether he has received any private treatment related to his left knee disability since December 5, 2008.  If so, the records of such treatment should be acquired after obtaining the Veteran's authorization. 

4.  Ask the Veteran where he applied for vocational rehabilitation and where he participated in compensated work therapy.  

5.  Associate the Veteran's VA clinical records from December 5, 2008 to the present with the claims file or virtual (electronic) file.  Duplicate records need not be added.  

In particular, VA vocational rehabilitation records or application or records of compensated work therapy, if any, should be sought.  

Records related to braces, canes, or other assistive devices provided by VA should be obtained.

6.  If the Veteran was employed after December 5, 2008, he should identify each employer, and records should be requested from the employer, after obtaining the Veteran's authorization. 

7.  Attempt to obtain clinical records related to any periods of incarceration from September 2008 to the present, with appropriate authorization from the Veteran.

8.  Request that the Social Security Administration (SSA) provide any updated records since February 2009, including records related to any application for vocational rehabilitation, sheltered work programs, clinical re-evaluations, and the status of the Veteran's SSA benefits, including the type of benefit the Veteran receives and when the current SSA benefit, or any other SSA benefit, was awarded.

9.  Schedule the Veteran for a VA examination of his left knee.  He should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2012).  The entire claims file, to include a complete copy of this remand, should be made available to the designated examiner.  All necessary tests and studies should be conducted.  The examiner should review all relevant VA and non-VA records, including records obtained during the course of the Remand.  

The examiner should describe all symptomatology related to the Veteran's service-connected left knee disabilities since December 6, 2008.  All indicated studies and tests deemed necessary by the examiner should be discussed in the examination report.  The report should describe range of motion, state where in the range of each motion pain is present, including with repeated motion.

The examiner should also describe any functional loss due to pain or weakness, locking, instability, or other symptoms, and document all objective evidence of those symptoms.  In addition, the examiner should indicate the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use, if possible.  The examiner should also document, to the extent possible, the frequency and duration of exacerbations of symptoms, use of any assistive devices (braces, cane, etc.) required by left knee disability, and any other factors of left knee disability.

The examiner should differentiate the symptoms of arthritis from the residuals of meniscectomy, to the extent possible.  The examiner should comment on the Veteran's contention that his providers have recommended total knee replacement.  If the severity of the Veteran's symptoms due to left knee disability have increased since the December 2008 VA examination, the examiner should provide an opinion as to the date of onset of the increase(s) in severity.  

10.  Then, the agency of original jurisdiction (AOJ) should adjudicate any pending claims for service connection or an increased rating.  Thereafter, the RO should adjudicate the Veteran's claim for TDIU.  

11.  Thereafter, after conducting any necessary development, readjudicate the claims on appeal, including the claim for TDIU.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran (and to his representative, if he appoints one).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


